Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over William Spencer Worley III (US 2016/0353725), hereinafter ‘Worley’.

With regards to Claim 1, Worley discloses:
A fish strike notification device (detecting fishing related events and providing notifications to a user regarding those events [0015]; device 705, Fig.7), comprising: 

and a vibration instructor configured to output a vibration instruction signal to cause the vibration generator to generate the vibrations based on the detection signal acquired by the detection signal acquisition unit (the processor 105 may generate a notification that is presented to a user of the fishing rod 100 [0026]; a physical notification in the form of vibrations that are generated by the client device 705 [0065]; Figs.7, 9).	
However, Worley does not specifically disclose a vibration generator attachable to a user and configured to generate vibrations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worley that a vibration notification would be generated by a vibration generator as known in the art while this generator (in a client device, Worley, above) would be attachable to a user to directly notify the user of the detected fishing event by the vibration notification, as known in the art, and avoid missing fish strikes (detecting fishing related events and providing notifications to a user .

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Worley in view of Norio Endo (US 2018/0367658), hereinafter ‘Endo’.
With regards to Claim 2, Worley, as modified, discloses the fish strike notification device according to claim 1 comprising a body portion that includes the vibration generator.
However, Worley does not specifically discloses that it has a mounting fixture configured to attach the body portion to a prescribed part of the user.
Endo discloses also discloses a device comprising a body portion that includes the vibration generator and further discloses that the device has a mounting fixture configured to attach the body portion to a prescribed part of the user (The vibrator 55 includes a small motor and a weight that is eccentrically attached to the rotary shaft of the motor. The vibrator vibrates the smartphone 40 as a whole when the motor rotary-drives the vibrator [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worley in view of Endo to equip a device comprising a body portion that includes the vibration generator with a mounting fixture configured to attach the body portion to a prescribed part of the user to enable the user to feel a strike vibration notification.

Claim 3, Worley additionally discloses the fish strike notification device according to claim 1, further comprising a first connecting portion configured to be disposed on the detection target and a second connecting portion configured to be disposed on the detection signal acquisition unit, the first and second connecting portions being capable of being connected to each other so as to be capable of enabling the vibration of the detection target detected by the sensor to be acquired by the detection signal acquisition unit by wire (the flexible sensor 104(1) may be positioned a distance away from the flexible tip and a displacement wire 103 may extend from the first sensor 104(1) to the tip 106 of the flexible rod 102. The wire 103 may be used to detect motion at the tip 106 of the flexible rod 102 [0019]; The processor 105 may communicate with the sensors 104 via a wired and/or wireless connection [0028]; a wired connection between the processor and/or power source located toward a butt 120 end of the fishing rod 100 and one or more sensors 104 [0029]; The communication between the fishing rod and the client device may be wired and/or wireless [0041]; By detecting the movements of the fishing rod with sensors located on the fishing rod, those movements can be converted into a signal indicative of the particular event [0015]; Fig.1). 
However, Worley is silent on the first connecting portion and the second connecting portion being configured such that the connection therebetween is capable of being released by application of an external force that equals or exceeds a certain magnitude.
Endo also discloses a wire with a first and a second connection portions so as to be capable of enabling the vibration of the detection target detected by the sensor to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worley in view of Endo that the first connecting portion and the second connecting portion being configured such that the connection therebetween is capable of being released by application of an external force that equals or exceeds a certain magnitude to enable connect/disconnect the USB cable as known in the art and similarly use such wired connection to connect a first connecting portion configured to be disposed on the detection target and a second connecting portion configured to be disposed on the detection signal acquisition unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863